DETAILED ACTION
	This is the first office action for US Application 17/021,037 for an Orthogonally-Optimized Vibration Isolation.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-7 are objected to because of the following informalities:  Claim 4 recites the language “a sensor in contact with an internal load support plate” in line 3 and “an active actuator in contact with an internal load support plate” in line 4.  However, “an internal load support plate” is also mentioned in lines 8 and 9 of claim 1.  It appears that there is antecedent support for the internal load support claimed in claim 4, and therefore the language “an internal support plate” in should be replaced with - - a first internal support plate - - in claim 1, - - a second internal support plate - - in line 3 of claim 4, and a third internal support plate - - in line 4 of claim 4.  Appropriate correction is required.

Allowable Subject Matter
Claim 1-7 are allowed (pending correction of the objections noted above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0328253 to Kraner et al.
US 9308791 to Korson
US 2013/0180350 to Kraus
US 2006/0225977 to Melz
US 20100030384 to Kraner et al.	US 10184539 to Kraner et al.
US 2011/0031373 to Fortes et al.
The above prior art discloses vibration isolation devices.


Correction of the language notes above in the objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819.  The examiner can normally be reached on Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632